Appeal by the de*566fendant from a judgment of the Supreme Court, Queens County (Cross, J.), rendered February 17, 1999, convicting him of attempted criminal possession of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that he complied with the condition of the plea agreement which required him to complete a drug treatment program, and that he therefore is entitled to dismissal of the information under the terms of the agreement. However, this claim is unpreserved for appellate review because the defendant did not raise it at sentencing, and did not move to withdraw his plea or vacate the judgment (see People v Owens, 294 AD2d 603; People v Brown, 280 AD2d 485; People v Churby, 277 AD2d 393). In any event, the record demonstrates that the defendant did not successfully complete a drug treatment program as required by the plea agreement because he failed to fully comply with the requirements of Samaritan Village and the Treatment Alternatives to Street Crime program (see People v Owens, supra). Florio, J.P., Krausman, Townes and Crane, JJ., concur.